Case: 1:17-md-02807-JSG Doc #: 366 Filed: 02/17/21 1 of 3. PageID #: 14168


   UNITED STATES DISTRICT COURT
   NORTHERN DISTRICT OF OHIO

                               :
                               :                              CASE NO. 1:17-md-2807
   IN RE: SONIC CORP. CUSTOMER :                              MDL No. 2807
   DATA SECURITY BREACH        :
   LITIGATION                  :                              ORDER
                               :
   (FINANCIAL INSTITUTIONS)    :                              [Resolving Doc. 339; Doc. 310]
                               :




   JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           In 2017, unidentified third parties accessed Sonic 1 customers’ payment card data.

   The hackers obtained customer payment card information from more than three-hundred

   Sonic Drive-Ins. This litigation followed.

           In the course of motions practice, Plaintiffs filed a motion to strike Defendants’ Reply

   in support of Defendants’ Summary Judgment motion. 2 Defendants’ Reply brief is over 30

   pages long 3 with an additional 153 pages of appendixes. 4 The appendixes detail Defendants’

   evidentiary objections to Plaintiffs’ Opposition to Defendants’ Summary Judgment motion. 5

           Defendants oppose Plaintiffs’ motion to strike. 6

           Local Rule 7.1(f) provides that, absent prior approval, a brief related to a standard-

   track dispositive motion should not exceed 20 pages. 7                         However, “[a]ppendices of




           1
             Sonic Corporation and its subsidiaries and affiliates Sonic Industries Services, Inc., Sonic Capital LLC,
   Sonic Franchising LLC, Sonic Industries LLC, and Sonic Restaurants, Inc. (collectively, “Sonic” or “Sonic
   Defendants” or “Defendants”).
           2
             Doc. 339.
           3
             Doc. 332.
           4
             Doc. 332-1; Doc. 332-2; Doc. 332-3.
           5
             Id.
           6
             Doc. 341.
           7
             Local Rule 7.1(f).
Case: 1:17-md-02807-JSG Doc #: 366 Filed: 02/17/21 2 of 3. PageID #: 14169

   Case No. 1:17-md-2807
   Gwin, J.

   evidentiary, statutory or other materials are excluded from these page limitations.” 8 The

   Court may sanction parties for noncomplying briefs. 9

           The Court recognizes that Defendants sought approval for their noncomplying brief

   by filing a motion for leave on the same day and directly before they filed their Reply brief. 10

   However, Defendants did not have leave to file their over-long brief.

           Defendants also argue that Plaintiffs’ motion is inappropriate under Federal Rule of

   Civil Procedure 12(f), which permits motions to strike pleadings, not dispositive motion-

   related briefs. 11 Even still, Local Rule 7.1 permits the Court’s actions in this instance.

           The Court GRANTS Plaintiffs motion to strike. Defendants may file a new Reply brief

   within 14 days of this order. The substitute brief must not exceed 20 pages. Defendants are

   reminded that the appendixes can append exhibits, which are not page-limited under the

   local rules; appendixes cannot be used to circumvent briefing page limit. The appendixes

   should include exhibits. They cannot contain additional argument.

           The Court GRANTS Plaintiffs leave to file a responsive sur-reply brief within 14 days

   after Defendants’ file their substitute Reply brief. 12

           Finally, the Court DENIES Defendants motion for leave to file excess pages for their

   Reply brief in support of their Summary Judgment motion. 13



   ITS IS SO ORDERED.


           8
               Id.
           9
               Id.
           10
              Doc. 331; Doc. 341 at 6.
           11
              Doc. 341 at 5; Fed. R. Civ. P. 12(f).
           12
              Given the considerable evidentiary objections Defendants’ raised in their Reply brief, a sur-reply is
   warranted here. Eldridge v. Cardif Life Ins. Co., 266 F.R.D. 173, 175 (N.D. Ohio 2010).
           13
              Doc. 310.
                                                         -2-
Case: 1:17-md-02807-JSG Doc #: 366 Filed: 02/17/21 3 of 3. PageID #: 14170

   Case No. 1:17-md-2807
   Gwin, J.



   Dated: February 17, 2021                     s/     James S. Gwin
                                                JAMES S. GWIN
                                                UNITED STATES DISTRICT JUDGE




                                          -3-
